Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because these claims are directing to a machine-readable medium however, neither the claim nor the specification defines the machine-readable medium include hardware aspect.  Thus under the broadest reasonable interpretation, the claims are interpreted to cover both transitory medium such as signal per se and non-transitory medium such as physical hard drive/memory wherein the transitory medium such as signal per se is not eligible subject matter.  The examiner highly encourages the applicant to amend the claim to include the non-transitory medium only such as “non-transitory machine-readable medium”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reznik et al. (U.S. 2014/0019635 A1) in view of Lahr et al. (U.S. 2011/0055328 A1).
Re claim 1, Reznik et al. disclose in Figures 1-23 a method comprising: during an adaptive bit rate media streaming of media content from a content source via a network: sending, by a first device, a query, to a second device, for network data related to network conditions associated with the network (e.g. paragraphs [0087, 0097, 0113, 0187, 0190-0191]); and receiving, by the first device, the network data; and in response to a determination to download a particular chunk of the media content at a first quality level, the determination based on the network data: sending, by the first device, a request to the content source for the particular chunk of the media content at the first quality level (e.g. abstract, Figures 2-3 and 13, paragraphs [0103-0104] and tables 1&2).  Reznik et al. fail to disclose (1) querying for network data that is distinct from the content source and (2) replacing, by the first device, a previously received portion of the media content with a corresponding portion of the particular chunk of the media content received at the first quality level.  However, Lahr et al. disclose (1) querying for network data that is distinct from the content source (e.g. paragraph [0028]) and (2) replacing, by the first device, a previously received portion of the media content with a corresponding portion of the particular chunk of the media content received at the first quality level (e.g. paragraph [0037]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of claimed invention to add (1) querying for network data that is distinct from the content source and (2) replacing, by the first device, a previously received portion of the media content with a corresponding portion of the particular chunk of the media content received at the first quality level as seen in Lahr et al.’s invention into Reznik’s invention because it would enable to decode the media effectively and dynamically.
Re claim 2, Reznik et al. in view of Lahr et al. disclose receiving, by the first device, the particular chunk of the media content at the first quality level (e.g. Reznik – Figures 2  and 13; Lahr et al. – Figure 4). 
Re claim 3, Reznik et al. in view of Lahr et al. disclose the receiving of the network data is responsive to receiving the particular chunk of the media content at a second quality level (e.g. Reznik - abstract, Figures 2-3 and 13, paragraphs [0103-0104] and tables 1&2 repeating adaptively and Lahr et al. - paragraph [0028]). 
Re claim 4, Reznik et al. in view of Lahr et al. disclose sending, by the first device, a second request to the content source for a subsequent chunk of the media content at a second quality level according to the network data (e.g. Reznik et al. Figure 3 and Lahr et al. – Figures 3-4). 
Re claim 5, Reznik et al. in view of Lahr et al. disclose the second quality level is lower than the first quality level (e.g. Reznik – Figure with last portion is lower than previous portion) 
Re claim 6, Reznik et al. in view of Lahr et al. disclose the second quality level is greater than the first quality level (e.g. Reznik – Figure 3 with middle portion as second quality level compare to first portion).
Re claim 7, Reznik et al. in view of Lahr et al. disclose the sending the request for the particular chunk at the first quality level is further based on information in a manifest associated with the media content (e.g. Reznik et al. – paragraphs [0182 and 0190-0191]). 
Re claim 8, Reznik et al. in view of Lahr et al. disclose the second device includes a controller configured to adjust a priority associated with delivery of the particular chunk to the first device (e.g. Reznik et al. - paragraphs [0088-0089]). 
Re claim 9, Reznik et al. in view of Lahr et al. disclose the network data includes performance indicators for a network device in a communication path between the first device and the content source (e.g. Reznik et al. - paragraphs [0087, 0097, 0113, 0187, 0190-0191]). 
Re claim 10, Reznik et al. in view of Lahr et al. disclose the performance indicators for the network device include a data rate available for clients in a next scheduling cycle, utilization of physical resource blocks, usage load, signal strength, or combinations thereof (e.g. Reznik et al. – paragraphs [0077 and 0087-0088]). 
Re claim 11, it is a device claim having similar limitations cited in claim 1.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 1.  
Re claim 12, it is a device claim having similar limitations cited in claim 1.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 1.
Re claim 13, it is a device claim having similar limitations cited in claim 4.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 4.
Re claim 14, it is a device claim having similar limitations cited in claim 2.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 2.
Re claim 15, it is a device claim having similar limitations cited in claim 3.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 3.
Re claim 16, it is a medium claim having similar limitations cited in claim 1.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 1. 
Re claim 17, it is a medium claim having similar limitations cited in claim 9.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 9.
Re claim 18, it is a medium claim having similar limitations cited in claim 10.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 10.
Re claim 19, Reznik et al. in view of Lahr et al. disclose the second device includes a network monitor that receives monitoring data from a plurality of devices that access the network (e.g. Lahr et al. – paragraphs [0028]). 
Re claim 20, Reznik et al. in view of Lahr et al. disclose the second device includes a proxy server that receives monitoring data from a plurality of devices that access the network (e.g. Lahr et al. – paragraphs [0028]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-8, and 11-12 of U.S. Patent No. 10,536,500. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims would anticipate equivalently every limitation of the co-pending claims.
Claims 1, 4-5, 11-13 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9,722,903. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims would anticipate equivalently every limitation of the co-pending claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2014/0201324
U.S. Patent Application Publication No. 2014/0019635
U.S. Patent Application Publication No. 2013/0097309
U.S. Patent Application Publication No. 2011/0122939
U.S. Patent Application Publication No. 2011/0055328
U.S. Patent Application Publication No. 2014/0025830
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919.  The examiner can normally be reached on M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUOC H NGUYEN/Primary Examiner, Art Unit 2443